   Case: 1:19-cv-00145-DAP Doc #: 133-2 Filed: 03/08/19 1 of 2. PageID #: 3353



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


DIGITAL MEDIA SOLUTIONS, LLC

                       Plaintiff,                 CASENO 1:19-cv-145

               v.                                 Judge Dan Aaron Polster

SOUTH UNIVERSITY OF OHIO, LLC,            EI
al.,

                       Defendants.




                                    COUNSEL PRO HAC VICE

       I, Adam C. Ballinger, hereby declare that if I were called as a witness, I would testiff   as


follows:

       l.      I am a member of the law of Ballard Spahr LLP.

       2.      I submit this declaration in support of my motion for admission to practice pro

hac vice in the above-captioned matter.

       3.       As shown in the Certificate of Good Standing annexed hereto I am a member in

good standing of the Bar of the State of Minnesota.

       4.       I have never been disbarred, suspended or reprimanded by any court department,

bureau or Commission of any State or the United States, and there are no pending disciplinary

proceedings against me in any State or Federal Court as of the date this Motion was filed.

        5.      Wherefore I respectfully request that I be permitted to appear as counsel and

advocate pro hac vice in this one case for the Middle States Commission on Higher Education.




DMNORTH #663'1064 v1                      EXHIBIT B
   Case: 1:19-cv-00145-DAP Doc #: 133-2 Filed: 03/08/19 2 of 2. PageID #: 3354



      I declare under penalty of perjury that the foregoing   j   and correct.

Executed on March 8,2019




DMNORTH #6631064 v1
